08/08/2022



                                                                             Case Number: DA 22-0128


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  DA 22-0128


PAUL PHILLIP BARDOS AND MARY L.
BARDOS REVOCABLE TRUST,

                      Plaintiff and Appellant,

      vs.

ROBERT L. SPOKLIE,

                    Defendant and Appellee.


                              ORDER
   ______________________________________________________________

      Upon consideration of Appellee’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including September 19, 2022, within which to prepare, file, and serve his

response brief.




                                                                 Electronically signed by:
                                        1                           Bowen Greenwood
                                                                Clerk of the Supreme Court
                                                                      August 8 2022